 In the Matter of THE WESTERN UNION TELEGRAPH COMPANY, INC.andTHE COMMERCIAL TELEGRAPHERS' UNIONCase No. R-2886.-Decided September 8,1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existenceof question: re-fusalof Company to accord union recognition until it is certified by the Board;temporary messengers hired on occasion by a national telegraph companyalthough not on pay roll of Company at trine of hearingheldineligible to vote ;substitute janitor hired for a two-week periodheldineligible to vote; electionnecessary.Unit Appropriate for Collective Bargaining:partial system unit: employeesof the Company at Dayton, Ohio, in the traffic, commercial, and plant depart-ments, but excluding °the chief operator, automatic chief, early night assistantautomatic chief, late night assistant automatic chief, automatic supervisors,telephonesupervisors, and the statistical clerk in the traffic department, thesuperintendent, delivery manager, office manager (cashier), and commercialrepresentative in the commercial department, the city foremen in the plantdepartment, the Company attorneys, temporary messengers, and a specificallynamed employee.Mr. E. C. Ziesel,of Chicago, Ill., for the company.Mr. Frank B. Powers,of Chicago, Ill., andMiss M. A. Hamilton,ofDayton, Ohio, for the C. T. U.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 15, 1941, Commercial Telegraphers' Union, herein calledthe C. T. U., filed with the Regional Director for the Ninth Region(Cincinnati, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the, representation of employees of TheWestern Union Telegraph Company, Inc., Dayton, Ohio, herein calledthe Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 30, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-35 N. L.R. B., No. 55.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On August 711941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. T. U.,and upon American Communications Association, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to notice, a hearing was held on August 13, 1941, atDayton, Ohio, before Harold E. Weston, the Trial- Examiner dulydesignated by the Chief Trial Examiner.The Company and theC.T. U. were represented, and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINFSS OF THE COMPANYThe Western Union Telegraph Company, a New York corporationwith its principal office in New York City, is engaged throughout theUnited States and in foreign countries in the receiving and transmis-sion by telegraph and cable of intrastate, interstate, and internationalcommunications.At the close of 1939 the Company employed,approximately 44,000 persons.The present proceeding concernsapproximately 100 employees of the Company at Dayton, Ohio.TheCompany admits that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDCommercial Telegraphers' Union is alabor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company..III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 12, 1941, the C. T. U. asked the Company forrecognition as the exclusive bargaining representative of its employeesat Dayton.The Company refuses to accord such recognition.to theC. T. U. until certified by the Board. THE WESTERN UNIONTELEGRAPH COMPANY, INC.273,A statement read into the record by the Trial Examiner shows thatthe C. T. U. represents a substantial number of employees in the unithereinafter found to be appropriate.'We find that a question has arisen concerning the representation,of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed-in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries and tends to lead to labor disputes burdening-and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe C. T. U. and the Company 2 agree, and we find, that the-employees of the Company at Dayton, Ohio, in the traffic, commercial,.and plant departments constitute an appropriate bargaining unit.The C. T. U. and the Company also agree to exclude from the unitas supervisory employees the chief operator, automatic chief, and theearly night assistant automatic chief who acts as the night chief oper-ator, in the traffic department; and the superintendent, delivery-manager, office manager (cashier), and commercial representative inthe commercial department.They would also exclude the Companyattorneys.Under the circumstances, we shall exclude these persons.from the unit.The C. T. U. would include within the unit, and the Companywould exclude, the late night assistant automatic chief, automaticsupervisors, telephone supervisors, and the statistical clerk, all em-ployed in the traffic department.Thelate night assistant automatic-chiefis in charge of the traffic department on the late night tour..He has two employees under him. He has the same degree ofauthority over his subordinates as has the early night assistantautomatic chief, whom the parties have agreed to exclude. The-automatic supervisorsandtelephone supervisorshave the same gen-eral authority in their respective departments.They assign workto persons working under them and have authority to recommend dis-cipline.Thestatistical clerkmaintains and keeps all confidential'The Trial Examiner reported that the C.T.U. submitted membership petitionssigned by 48 persons whose names appear on the Company's pay roll for the weekbeginning August 11,1941,which lists 107 names.' In its comment on the unit, the Company added that although It considers a Nation-wideunit appropriate,itwould adjust itself to any unit found to be appropriate by the Board. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords including pay rolls and individual employee ratings in thetraffic department.Apparently she also acts as the confidential clerkto the chief operator.We are of the opinion that she is essentiallyidentified with management and should be excluded from the unit.Under the circumstances, we shall exclude all the foregoing em-ployees from the Unit .3The C. T. U. would include within the unit, and the Companywould exclude, the city foreman in the plant department.The latteris a working foreman who heads the plant department in Dayton, andas such is responsible for the work of the two employees under him.We have consistently excluded city foremen from the city-wide unitsand we shall exclude him in this instance.'We find that all employees of the Company at Dayton, Ohio, in thetraffic, commercial, and plant departments, excluding the chief oper-ator, automatic chief, early night assistant automatic chief, latenight assistant automatic chief, automatic supervisors, telephonesupervisors, and the statistical clerk in the traffic department, thesuperintendent, delivery manager, office manager (cashier), and com-mercial representative in the commercial department, the city fore-man in the plant department, and the Company attorneys, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The C. T. U. would exclude temporary messengers from partici-pation in the election.Although at the time of the hearing therewere no temporary messengers'on the Company's pay roll, the recordshows that on occasion the Company hires from 15 to 20 temporarymessengers.We find that temporary messengers are not eligible tovote in the election.The August 11, 1941, pay roll lists the name ofone employee, Charles Fletcher, who was hired as a substitute janitorfor a period of two weeks.We find that Fletcher is not eligible tovote in the election.We shall direct that an election be held among those employeeswithin the appropriate unit who were employed by the Company8SeeMatter of The Western Union Telegraph CompanyandNationalWestern UnionCouncil of F. of L. FederalUnions and C. T. U. Locals,31 N. L.R. B. 980.* SeeMatter of The Western Union Telegraph Company, A.F.of L. andCommercialTelegraphers'Union,31 N.L.R. B. 974..Matter of 11 estern Union Telegraph Com-panyandNationalWestern UnionCouncilof A.F. of L.Federal Unions and C. T. U.Locals,31 N. L.R. B. 500. THE WESTERN UNION TELEGRAPH COMPANY, INC.275during the pay-roll period immediately preceding the date of thisDirection of Election, subject to such limitations and additions asare set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of The Western Union Telegraph Com-pany, Inc., Dayton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company at Dayton,.Ohio, in the traffic,commercial, and plant departments, excluding the chief operator,automatic chief, early night assistant automatic chief, late nightassistant automatic chief, automatic supervisors, telephone super-'visors, and the statistical clerk in the traffic department, the super-intendent, delivery manager, office manager (cashier), and the com-mercial representative in the commercial department, the city fore-men in the plant department, and the Company attorneys, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, asamended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Inc., Dayton, Ohio,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date, of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees of the Company at Dayton, Ohio,in the traffic, commercial, and plant departments, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff,but excluding the chief operator, automatic chief, early night451270-42-vol 35-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant automatic chief, late night assistant automatic chief, auto-matic supervisors, telephone supervisors, and the statistical clerk inthe traffic department, the superintendent, delivery manager, officemanager (cashier), and commercial representative in the commercialdepartment, the city foremen in the plant department, the Companyattorneys, temporary messengers, and Charles Fletcher, and em-ployees who have since quit or been discharged for cause, to deter-;nine whether or not they desire to be represented by CommercialTelegraphers' Union for the purposes of collective bargaining.I